DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on July 2, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “first particles”, “second particles” and “third particles” in one or more instances, and also recites “first particle”, “second particle” and “third particle” in singular from in one or more instances. Due to the number of instances where the terms appear, the overall claim is unclear, specifically with respect to the comparative features claimed. As a non-limiting example: (a) does the recitation “wherein the reduced overall density of the second particle is less than a density of the first particle” refer to all or one each of the first and second particles? Similarly, it is unclear whether several of the recited features apply to a single particle or a plurality of particles of the first, second and third group. Appropriate correction and/or clarification is required. Claims 6-9 are also rejected for being dependent on Claim 5. 
For purposes of examination, the Office considers Claim 5 as follows: 
A diverter system for downhole use comprising: 
a plurality of first particles, second particles, and third particles 
wherein the first particles defines defines define
wherein the first particles, the second particles, and the third particles comprise at least a first dissolvable material, 
wherein the second particles are s a second material of less density than the first dissolvable material to reduce the overall density of the second particles, 
further wherein the reduced overall density of the second particles is less than a density of the first particles, 
wherein the reduced overall density of the second particles allows the second particles to remain entrained in a low viscosity fluid, 
wherein the low viscosity of the fluid is between about 1 and about 100 centipoise, 
further wherein the first particles have s, and 
wherein the plurality of first particles, second particles, and third particles are configured such that the first particles, then the third particles, and then the second particles arrive at a fracture within a hydrocarbon bearing formation.
Allowable Subject Matter
Claims 1-4 are allowed.
Claim 5-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. See above language with respect to Claim 5.
The following is a statement of reasons for the indication of allowable subject matter: 
Bustos et al. (US 2008/0093073) discloses and/or teaches diverter systems comprising particles comprising a dissolvable material, and of desired size and shape, in fracturing applications. The reference, however, fails to disclose the diverter system in combination with the first, second and third particles of shape/form, and relative surface area and density, as respectively claimed, that are configured to arrive at a fracture in an order as instantly claimed.
Bryant et al. (US 2017/0009129) discloses and/or teaches diverter systems comprising particles comprising a dissolvable material, and in the form of beads and flakes, in fracturing applications. The reference, however, fails to disclose the diverter system in combination with third particles in powder form, with the first and second particles of relative surface area and density, as respectively claimed, wherein the first, second and third particles are configured to arrive at a fracture in an order as instantly claimed.
Tang et al. (US 2017/0190960) discloses and/or teaches diverter systems comprising particles comprising a dissolvable material, and of desired size and shape, in fracturing applications. The reference, however, fails to disclose the diverter system in combination with the first, second and third particles of shape/form, and relative surface area and density, as respectively claimed, that are configured to arrive at a fracture in an order as instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674